

117 HRES 527 IH: Expressing solidarity with the Cuban people in their demands for freedom and respect for basic human rights.
U.S. House of Representatives
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 527IN THE HOUSE OF REPRESENTATIVESJuly 13, 2021Mr. Diaz-Balart (for himself, Mr. Scalise, Ms. Stefanik, Mr. McCaul, Mr. Nunes, Mr. Green of Tennessee, Mr. Mooney, Ms. Salazar, Mr. Gimenez, Ms. Malliotakis, Mrs. Cammack, Mr. Smith of New Jersey, Mr. Buchanan, Mr. Bilirakis, Mr. Webster of Florida, Mr. Waltz, Mr. Posey, Mr. Mast, Mr. Steube, Mr. Dunn, Mr. Crenshaw, Mr. Donalds, Mr. Rutherford, Mr. C. Scott Franklin of Florida, Mr. Gonzalez of Ohio, Mr. Gaetz, Mr. Tiffany, Miss González-Colón, Ms. Cheney, Mr. Chabot, Mr. Issa, and Mr. Barr) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing solidarity with the Cuban people in their demands for freedom and respect for basic human rights.Whereas the Communist dictatorship in Cuba has been responsible for numerous atrocities including the ex­tra­ju­di­cial assassinations of innocent civilians and activists by firing squad and other brutal methods, including the Tugboat Massacre of 1994 and the Brothers to the Rescue Shoot-Down of 1996;Whereas, in the notorious Black Spring of 2003, the regime engaged in brutal violence to attack independent journalists, human rights activists, and others who dared to expose the realities of totalitarian Cuba which was roundly condemned by international human rights groups;Whereas human rights activists such as Pedro Luis Boitel, Juan Wilfredo Soto Garcia, leader of the Ladies in White, Laura Pollan, Orlando Zapata Tamayo, Wilman Willar Mendoza, Oswaldo Paya, Harold Cepero, Armando Sosa Fortuny, and Yosvany Arostegui Armenteros died under suspicious circumstances, some while in state custody;Whereas the State Department’s 2020 Country Report on Human Rights Practices in Cuba states, Significant human rights issues included: unlawful or arbitrary killings, including extrajudicial killings, by the government; forced disappearance by the government; torture and cruel, inhuman, and degrading treatment of political dissidents, detainees, and prisoners by security forces; harsh and life-threatening prison conditions; arbitrary arrests and detentions; political prisoners; significant problems with the independence of the judiciary; and arbitrary or unlawful interference with privacy. Freedom of the press functionally did not exist. Criminal libel laws were used against persons who criticized government leadership. The government engaged in censorship and internet site blocking, and there were severe limitations on academic and cultural freedom. There were severe restrictions on the right of peaceful assembly and denial of freedom of association, including refusal to recognize independent associations. There were severe restrictions on religious freedom. There were restrictions on internal and external freedom of movement. Citizens were unable to change their government through free and fair elections. Political participation was restricted to members of the ruling party. There was official corruption; trafficking in persons, including compulsory labor; and outlawing of independent trade unions.;Whereas the State Department’s 2021 Trafficking in Persons Report lists Cuba as a Tier 3 country, the lowest possible rating, stating that there was a government policy or government pattern to profit from labor export programs with strong indications of forced labor, particularly its foreign medical missions program, and that the regime’s exploitative policies toward the program participants include withholding passports, keeping most of the professionals’ salaries, preventing access to contract terms, and threatening the professionals’ families;Whereas, in January 2019, Secretary General Luis Almagro of the Organization of American States stated that, The Cuban dictatorship has failed in access to rights and equity, its productive system has failed, its financial management has failed, its management of the economy has failed and the only way to melt away its social deficiencies is to push its people into exile; it is a system that is incapable of giving dignified and honest work to its people, that is unable to open its youth to enterprise, unable to generate a competitive productive system and unable to achieve solutions for the simplest financial issues;Whereas the Independent Trade Union Association of Cuba (Asociación Sindical Independiente de Cuba, ASIC) has filed complaints with the International Labour Organization (ILO) condemning violations of fundamental labor rights such as freedom of assembly and repression against labor activist Ivan Hernandez Carrillo, and in response, the ILO provided recommendations on March 24, 2021, to address these human rights abuses;Whereas Freedom House rates Cuba as Not Free in both of its 2021 reports Freedom in the World and Freedom on the Net, and further summarizes that, Cuba is a one-party communist state that outlaws political pluralism, suppresses dissent, and severely restricts basic civil liberties;Whereas the United States has long supported the Cuban people with policies that limit hard currency to their oppressors while providing democracy-building support to civil society activists, permitting virtually unlimited donations of food, medicines, and other necessities through Acts such as the Radio Broadcasting to Cuba Act, the Television Broadcasting to Cuba Act, the Cuban Democracy Act of 1992, the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996, the Trade Sanctions Reform and Export Enhancement Act of 2000, as well as Executive orders and regulations;Whereas numerous activists in Cuba such as members of the Patriotic Union of Cuba, the San Isidro Movement, the Christian Liberation Movement, ASIC, the Ladies in White, the Orlando Zapata Tamayo National Resistance Front, religious organizations, exile groups, and many others are demanding freedom for the Cuban people;Whereas the regime in Cuba has responded to protests with shutting down internet access, acts of repudiation, arbitrary arrests, and intimidation;Whereas the Cuban dictatorship has employed so-called Committees for the Defense of the Revolution to force neighbors to spy and turn against each other, which has spread distrust and fear among the Cuban people, and an environment that is deleterious to a strong social fabric and thriving civil society;Whereas, on July 11, 2021, thousands of courageous protesters gathered throughout the island, in every Province, to demand libertad, human rights, and to express their opposition to the Cuban dictatorship;Whereas the regime once again reacted to the July 11 protests with violence, arbitrary arrests, often by plain clothes state security operatives, forced disappearances, shutting down internet access, and calling on its supporters to harass protesters; andWhereas since Fidel Castro illegitimately and violently seized power, hundreds of thousands of Cuban nationals have fled Communist oppression: Now, therefore, be itThat the House of Representatives—(1)calls for the release of all political prisoners and for the end of acts of repression, arbitrary imprisonments, torture, and other human rights abuses against the Cuban people;(2)honors the courageous Cuban people for daring to stand up to the Cuban regime and demanding respect for fundamental freedoms, such as freedom of expression and assembly;(3)recognizes the brave prodemocracy and human rights activists, including independent journalists, artists, labor leaders, and religious leaders, who have been persecuted throughout decades of Communist tyranny;(4)urges other democracies, regional and multilateral organizations to affirm that violence against the unarmed people of Cuba will not be tolerated, and that human rights abusers will be held accountable for their crimes;(5)expresses solidarity with the long-suffering Cuban people in their demands for a genuine democratic transition; and(6)calls on the international community to stand with those struggling for freedom in Cuba by condemning repression and expressing unequivocal support for their rights to self-governance, human rights, and basic liberties.